DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of generating a web page located at a uniform resource locator (URL), the web page includes options for submitting an application to apply for credit with respect to an invoice; transmitting the URL to an invoicer; detecting a visit to the web page at the URL by an invoicee, displaying the invoice comprising information unique to the invoicer and invoicee on the web page based on the detecting the visit to the web page, displaying an offer to apply for a credit line within the displayed invoice, receiving an acceptance of the offer from the invoice based on inputs entered into fields of the web page, pre-populating a credit application for the credit line with information extracted from the invoice and inputs entered into the fields of the web page, and  transmitting a request from the web page to process the credit application using the pre-populated information. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components. That is, other than reciting “electronically,” and the “computing system,” nothing in the claim precludes the limitations from practically being performed by organizing human activity. For example, the concept of sending invoices to customers with address for payment, offering credit line to the customer, and initiating the payment are fundamental economic practices.  These limitations fall under the “certain methods of organizing human activity” (fundament economic practice) grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of performing the limitations electronically (using computer components) using web pages. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. Additionally, the pre-populating a form with user information is generic data processing. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, the web page (via Internet) limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 11 and 18 recite system and apparatus claim equivalents of claim 1. These claims are similarly rejected under the same rationale as claim 1, supra.

Claims 2-4 further recite wherein the invoicer pastes the unique URL into the invoice, wherein the invoice is emailed from the invoicer to the invoice, wherein the invoices visits the URL after seeing the invoice. 
These limitations further narrow the abstract idea, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 5 and 12 recite determining that the invoicee does not have an account with the cash provider and receiving an online application from the invoicee.
This limitation further narrows the abstract idea, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 6, 13 and 20 recite extracting fields on the invoice and automatically populating fields on the online application using the extracted fields from the invoice.  
This limitation is as addressed in Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 7 and 14 recite performing and approving a credit check on the invoicee using the online application in order to process the invoicee's request for the electronic funds transfer. 
This limitation further narrows the abstract idea, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

 
Claims 8 and 15 recite enabling the invoicer to choose at least a portion of the unique uniform resource locator.  
This limitation further narrows the abstract idea, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 9, 16 and 19 recite wherein initiating an EFT transfers funds from a bank account associated with the cash provider to a bank account associated with the invoicer, wherein the bank account associated with the invoice was provided 3to the cash provider by the invoicer.  
This limitation further narrows the abstract idea, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 10 and 17 recite before the generating the web page, requiring the invoicer to have an account with the cash provider and determining that the invoicer does have an account with the cash provider.
This limitation further narrows the abstract idea, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recite the limitation "the electronic funds transfer" in lines 3 and 4 respectively.  There are insufficient antecedent bases for this limitation in the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolic et al. (USPAP 2008/0015982) in view of Kaditz et al. (USPN 10,686,781) in view of Keithley (USPAP 2008/0167956).

Re claims 1, 6, 11, 13, 18 and 20: Sokolic teaches a method, comprising:
generating a web page located at a uniform resource locator (URL); transmitting the URL to an invoicer; detecting a visit to the web page at the URL by a browser of a computing system of an invoicee; displaying a predefined invoice comprising information unique to the invoicer and unique to the invoice on the web page within the web browser of the computing system of the invoice based on the detected visit to the web page;  (abstract, 0175, 0160, 0172, 0165, figs. 23B & 24B).
Sokolic does not explicitly teach that the URL comprises options for electronically submitting an application to apply for credit with respect to a predefined invoice; displaying an offer to apply for a credit line within the displayed predefined invoice; receiving an acceptance of the offer from the web browser of the computing system of the invoicee based on inputs entered into fields of the web page; pre-populating a credit application for the credit line with information extracted from the invoice and the inputs entered into the fields of the web page; and transmitting a request from the web page to process the credit application using the pre-populated information.
 Kaditz teaches the concept of a URL comprises options for electronically submitting an application to apply for credit with respect to a predefined invoice; displaying an offer to apply for a credit line within the displayed predefined invoice; receiving an acceptance of the offer from the web browser of the computing system of the invoicee based on inputs entered into fields of the web page; and transmitting a request from the web page to process the credit application (col. 17, lines 65- col. 18, lines 15, 40-45; fig. 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sokolic to include these features as taught by Kaditz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sokolic, to include the teachings of Kaditz in order to provide the invoicee with another option for completing the transaction.
Keithley, in the same field of endeavor as Kaditz, teaches pre-populating a credit application for the credit line with information extracted from the invoice and inputs entered into fields of a web page (0031, 0038, 0041, figs. 3 & 4); transmitting a request from the web page to process the credit application using the pre-populated information (0031, 0038, 0041, figs. 3 & 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Sokolic and Kaditz to include these features as taught by Keithley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify combination of Sokolic and Kaditz to include the teachings of Keithley, as pre-population of information provides an extra convenience to the customer and facilitates a smoother transaction and credit product acquisition process (Keithley: [0038]).
 
Re claim 2: Sokolic teaches wherein the invoicer pastes the unique uniform resource locator into the invoice (fig. 24B).

Re claim 3: Sokolic teaches wherein the invoice is emailed from the invoicer to the invoicee (fig. 24B).

Re claim 4: Sokolic teaches, wherein the invoicee electronically visits the unique uniform resource locator after seeing the invoice (0175, 0160, 0172, 0165, fig. 24B).

Re claims 5 and 12: Sokolic teaches electronically determining that the invoicee does not have an account with the cash provider (0175). 
Sokolic does not explicitly teach, but Kaditz and Keithley teach receiving an online application from the invoice (Kaditz: col. 17, lines 65- col. 18, lines 15, 40-45; fig. 27; Keithley:0038). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sokolic with Kaditz/Keithley for the reasons identified above with respect to claims 1 and 11, supra.  

Re claims 9, 16 and 19: Sokolic teaches wherein initiating the electronic funds transfer transfers funds from a bank account associated with the cash provider to a bank account associated with the invoicer, wherein the bank account associated with the invoice was provided to the cash provider by the invoicer (abstract, 0155, 0172).

Re claims 10 and 17: Sokolic teaches before the generating a uniform resource locator, requiring the invoicer to have an account with the cash provider and determining that the invoicer does have an account with the cash provider (0165).


Re claims 7 and 14: Sokolic does not explicitly teach performing and approving a credit check on the invoicee using the online application in order to process the invoicee’s request for the electronic funds transfer. 
However, Kaditz and Keithley teach performing and approving a credit check on the invoicee using the online application in order to process the invoicee’s request for the electronic funds transfer (Kaditz: col. 17, lines 65- col. 18, lines 15, 40-45; fig. 27; Keithley: 0041). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature in order to obtain credit worthiness of the invoicee. 
Further support for the limitation of credit check as a risk analysis tool can be found in Morea et al. (USPN 7,103,570) at col. 9, lines 23-29, col. 3, lines 12-18.


Re claims 8 and 15: Sokolic, Kaditz and Keithley combination does not explicitly teach enabling the invoicer to choose at least a portion of the unique uniform resource locator. 
Official notice is hereby taken that the concept of choosing a URL in order to customize the URL is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sokolic, Kaditz and Keithley combination to include this feature for the obvious reason of associating the link with the invoicer.
Support for this limitation can be found in Buckles et al. (USPAP 2018/0101895) at paragraph [0055].


Response to Arguments
Applicant's arguments filed 9/06/2022 with respect to the U.S.C. 101/103 rejections have been fully considered but they are not persuasive.
U.S.C. 101 rejection:
Applicant argues that it is not well known in the art to detect a visit to a prior created URL, and in response display information of both an invoicer and the invoicee within a web browser. 
Examiner respectfully disagrees. In an analog manner, an invoicee can pick up the invoice in the mail (the content of the invoice including both information of the invoice and invoicer, as well as an option for the invoicee to apply for a credit by visiting a website or calling a toll-free phone number or physically visiting an address where the credit application can be processed). This is an abstract idea even though it is implemented in an electronic environment.  
Furthermore, Applicant argues that the additional elements recite improvement over prior loan systems which are not enabled in real time.
Examiner respectfully disagrees. The real time processing (speed) comes with the capability of the general-purpose computer rather than the method itself (FairWarning IP v. Iatric Systems, CAFC, 2015-1985, Oct. 11, 2016, pg. 8).
“While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). Thus here, as in Electric Power, “the focus of the claims is not on . . . an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.” Elec. Power, 2016 WL 4073318, at *4.”
Therefore, using existing computer technology to process loans in real time by enhancing the speed of the processing data is not enough.  This is using computers as tools.
Applicant citation of Claim 1 in Example 37 in the Revised Guidance is acknowledged. However, the Example 37 has to do with location of icons on an interface such that frequently used icons are placed closest to the start icon for easy access. The instant claimed invention’s web page content are generated based on the invoicer and invoicee information that are predetermined and has nothing to the activity or interaction of the user with the user interface. Therefore, this Example 37 does not apply.
 	Finally, Examiner determines that viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
U.S.C. 103 rejection:
Applicant’s arguments with respect to prior art rejection of the claims have been considered but are moot in view of the new grounds of rejection. 
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691